Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John W. Peck on 01/26/2020.

The application has been amended as follows: 
Claims 1 and 20 recitation “wherein X represents one or more additional elements selected from the group consisting of Co, Fe, Ni, Cu, Al, B, Ag, Pd, Au, Pd, C, and Si” should be 


Allowable Subject Matter

Claims 1- 11 and 13-24 are allowed in view of amendment of claims 1 and 20.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Closest prior art is Hoffman (US20160186850) and Dai (NPL document “high-performance bulk Ti-Cu-Ni-Sn-Ta nanocomposites based on a dendrite eutectic microstructure”.
Ti-based metal matrix compositions having the sum of Ti and at least one beta stabilizer from group consisting of Zr, Hf, Ta, Nb, V, Sn and Mo at least 85 atomic% without presence of Be and manufactured by additive manufacture is novel.
Although Hoffman discloses in Table 2 (Page 6 paragraph [0064]) DVAI2 has Ti67Zr11V10Cu5Al2Be5         which suggests combination of Ti, Zr and beta stabilizer V is 88%,  the alloy has Be 5 atomic%.   
Dai discloses   Ti60Cu14Ni12Sn4Ta10  which suggests alloy does not contain Be as amendment of instant claim 1 requires.  However, summation of Ti, Ta and Sn is 74atomic %, hence it is outside instant claim 1 required at least 85 atomic%.
No prior art can be found to disclose Ti-based metal matrix compositions having the sum of Ti and at least one beta stabilizer from group consisting of Zr, Hf, Ta, Nb, V, Sn and Mo at least 85 atomic% without presence of Be and manufactured by additive manufacture.
Hence, instant claims 1-11, 13-24 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733